Exhibit 10.1

AMENDMENT NO. 7

This AMENDMENT NO. 7 (this “Amendment No. 7”) is dated as of August 15, 2016, by
and among Infor, Inc. (f/k/a GGC Software Holdings, Inc.), a Delaware
corporation (“Holdco”), Infor (US), Inc. (f/k/a Lawson Software, Inc.), a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower
identified as “Subsidiary Loan Parties” on the signature pages hereto (the
“Subsidiary Loan Parties” and, together with Holdco, the “Guarantors”), the
Amendment No. 7 Consenting Revolving Lenders (as defined below), Bank of
America, N.A., as the administrative agent (in such capacity, the
“Administrative Agent”), the Collateral Agent, the Issuing Bank, and the
Swingline Lender, amends that certain Credit Agreement, dated as of April 5,
2012 (as amended, supplemented or otherwise modified from time to time,
including pursuant to Refinancing Amendment No. 1, dated as of September 27,
2012, Amendment No. 2, dated as of June 3, 2013, Amendment No. 3 to Credit
Agreement, dated as of October 9, 2013, Amendment No. 4, dated as of January 2,
2014, Amendment No. 5, dated as of January 31, 2014 and Amendment No. 6, dated
as of April 22, 2014, the “Credit Agreement”), entered into among the Borrower,
Holdco, the Lenders from time to time party thereto, the Administrative Agent
and the other agents and arrangers named therein.

W I T N E S S E T H:

WHEREAS, the Borrower has requested to (i) pursuant to Section 2.24 of the
Credit Agreement, effectuate an extension of the Initial Revolving Commitments
(the “2016 Revolver Extension”) by making an Extension Offer to extend the
termination date of the Initial Revolving Commitments existing immediately prior
to the occurrence of the Amendment No. 7 Effective Date (as defined below)
(collectively, the “Existing Revolving Commitments” and all the Revolving Loans
thereunder, the “Existing Revolving Loans”), (ii) pursuant to Section 2.08 of
the Credit Agreement, reduce the aggregate Revolving Commitments existing
immediately prior to the occurrence of the Amendment No. 7 Effective Date from
$150,000,000 to $120,000,000 (such reduction, the “2016 Revolver Commitment
Reduction”), (iii) make certain amendments and other modifications to the Credit
Agreement that shall be effective as to the Amendment No. 7 Consenting Revolving
Lenders in connection with the 2016 Revolver Extension and 2016 Revolver
Commitment Reduction (collectively, as set forth in Section 2 hereof, the “2016
Revolver Commitment Reduction/Extension Amendments”) and (iv) make certain other
amendments to the Credit Agreement that shall be effective as to the Amendment
No. 7 Extended Revolving Commitments and Amendment No. 7 Extended Revolving
Loans as set forth herein (such other amendments, as set forth in Section 3
hereof, the “Other Amendments”);

WHEREAS, Section 2.24(c) and Section 9.02 of the Credit Agreement provide that
the Credit Agreement and the other Loan Documents may be amended to effect an
Extension Amendment for certain purposes with the consent of the Extending
Revolving Loan Lenders;

WHEREAS, Section 2.24(a)(i) of the Credit Agreement allows the Extended
Revolving Commitments (including the Amendment No. 7 Extended Revolving
Commitments) to have terms that are more favorable to the Extending Revolving
Loan Lenders (including the Amendment No. 7 Consenting Revolving Lenders) than
the terms of the Initial Revolving Commitments so long as such more favorable
terms only apply after the maturity date of the Initial Revolving Loans;

WHEREAS, the maturity date of the Initial Revolving Loans is April 5, 2017 and
the Other Amendments set forth in Section 3 of this Amendment No. 7 shall only
become effective on the Other Amendments Effective Date (as defined below);

 

1



--------------------------------------------------------------------------------

WHEREAS, the 2016 Revolver Commitment Reduction/Extension Amendments set forth
in Section 2 of this Amendment No. 7 shall become effective on the Amendment
No. 7 Effective Date (as defined below);

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the parties hereto agree
as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment No. 7 shall be defined in accordance with the Credit
Agreement.

Section 2. 2016 Revolver Commitment Reduction/Extension Amendments to Credit
Agreement. Effective as of the Amendment No. 7 Effective Date (as defined in
Section 5 hereof), the Credit Agreement is hereby amended as follows:

2.1 Section 1.01 of the Credit Agreement is amended to add the following new
defined terms in the appropriate alphabetical order:

“Amendment No. 7” means that certain Amendment No. 7 to Credit Agreement, dated
as of the Amendment No. 7 Effective Date, among Holdco, the Borrower, the
Subsidiary Loan Parties, the Amendment No. 7 Consenting Revolving Lenders, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender.

“Amendment No. 7 Consenting Revolving Lender” means each Revolving Lender that
has executed Amendment No. 7 on or prior to the Amendment No. 7 Effective
Date. For the avoidance of doubt, the Amendment No. 7 Consenting Revolving
Lenders constitute Extended Revolving Loan Lenders and Revolving Lenders.

“Amendment No. 7 Effective Date” means August 15, 2016.

“Amendment No. 7 Extended Revolving Commitments” means, as to each Revolving
Lender that is an Amendment No. 7 Consenting Revolving Lender, the Initial
Revolving Commitments of such Amendment No. 7 Consenting Revolving Lender
immediately prior to the occurrence of the Amendment No. 7 Effective Date. For
the avoidance of doubt (i) the Amendment No. 7 Extended Revolving Commitments
constitute Extended Revolving Commitments and Revolving Commitments, (ii) the
Initial Revolving Commitments of each Revolving Lender shall be deemed
automatically reduced on the Amendment No. 7 Effective Date by the Amendment No.
7 Extended Revolving Commitments of such Revolving Lender and (iii) the
Amendment No. 7 Extended Revolving Commitments shall constitute a separate
“Class”. References to the “Amendment No. 7 Extended Revolving Commitments”
shall mean the Amendment No. 7 Extended Revolving Commitment of each Lender
taken together. The initial aggregate principal amount of the Lenders’ Amendment
No. 7 Extended Revolving Commitments on the Amendment No. 7 Effective Date is
$120,000,000 and the aggregate principal amount of the Initial Revolving
Commitments as of the Amendment No. 7 Effective Date is $0.

“Amendment No. 7 Extended Revolving Loans” means the Extended Revolving Loans
established pursuant to Amendment No. 7. For the avoidance of doubt,

 

2



--------------------------------------------------------------------------------

the Amendment No. 7 Extended Revolving Loans (and any Swingline Loans in which
any Amendment No. 7 Consenting Revolving holds a risk participation (funded or
unfunded)) constitute Extended Revolving Loans, and the Amendment No. 7 Extended
Revolving Loans (other than Swingline Loans) constitute Revolving Loans and any
Swingline Loans in which an Amendment No. 7 Consenting Revolving Lender hold a
participation (funded or unfunded) shall constitute Swingline Loans.

“Amendment No. 7 LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit in which Amendment No. 7
Consenting Revolving Lenders hold risk participations (funded or unfunded)
denominated in Dollars at such time, (b) the Dollar Equivalent of the aggregate
undrawn amount of all outstanding Letters of Credit in which Amendment No. 7
Consenting Revolving Lenders hold risk participations (funded or unfunded)
denominated in Euros or other Alternative Currency at such time, (c) the
aggregate amount of all LC Disbursements made in respect of Letters of Credit in
which Amendment No. 7 Consenting Revolving Lenders hold risk participations
(funded or unfunded) made in Dollars that have not yet been reimbursed by or on
behalf of the Borrower at such time and (d) the Dollar Equivalent of the
aggregate amount of all LC Disbursements made in respect of Letters of Credit in
which Amendment No. 7 Consenting Revolving Lenders hold risk participations
(funded or unfunded) made in Euros or other Alternative Currency that have not
yet been reimbursed by or on behalf of the Borrower at such time.

“Amendment No. 7 Required Revolving Lenders” means, at any time, Amendment No. 7
Consenting Revolving Lenders (other than Defaulting Lenders) having Amendment
No. 7 Revolving Exposures and unused Amendment No. 7 Extended Revolving
Commitments (other than Swingline Commitments) representing more than 50% of the
Amendment No. 7 Revolving Exposure and unused Amendment No. 7 Extended Revolving
Commitments (other than Swingline Commitments) at such time (calculated, in each
case, using the Exchange Rate in effect on the applicable date of
determination). No Defaulting Lender shall be included in the calculation of
Amendment No. 7 Required Revolving Lenders.

“Amendment No. 7 Revolving Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the Amendment No. 7 Extended Revolving Loans
denominated in Dollars outstanding at such time, (b) the Dollar Equivalent of
the aggregate principal amount of the Amendment No. 7 Extended Revolving Loans
denominated in Euros or other Alternative Currency outstanding at such time, (c)
the Amendment No. 7 LC Exposure at such time and (d) the Amendment No. 7
Swingline Exposure at such time.

“Amendment No. 7 Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans in which the Amendment No. 7 Consenting Revolving
Lenders hold a risk participation (funded or unfunded) in at such time.

2.2 The definition of “Revolving Maturity Date” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

‘“Revolving Maturity Date” means (i) with respect to the Initial Revolving
Commitments, the fifth anniversary of the Closing Date, (ii) with respect to the
Amendment No. 7 Extended Revolving Commitments, the seventh anniversary of the
Closing Date, in each case with respect

 

3



--------------------------------------------------------------------------------

to clauses (i) and (ii), if such date is not a Business Day, the next preceding
Business Day and (iii) with respect to any other specific Revolving Commitment,
as the maturity of such Revolving Commitment shall have been extended by the
holder thereof in accordance with the terms hereof.”’

2.3 Schedule 2.01 the Credit Agreement is hereby replaced with Schedule 2.01
attached hereto as Exhibit A.

2.4 Section 2.02(a) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.02(a): “For the avoidance of doubt, prior
to the Revolving Maturity Date for the Initial Revolving Commitments, all
Borrowings under the Revolving Commitments shall be made on a ratable basis
among the Initial Revolving Commitments and the Amendment No. 7 Extended
Revolving Commitments.”

2.5 In furtherance of the foregoing, the table of Revolving Commitments set
forth in Schedule 2.01 to the Credit Agreement shall be replaced as of the
Amendment No. 7 Effective Date with the table on Exhibit A hereto.

2.6 Section 2.04(c)(iv) of the Credit Agreement is hereby amended to add the
following sentence immediately after the last sentence thereunder:

“For the avoidance of doubt, Swingline Loans shall be participated in on a
ratable basis by Lenders holding Initial Revolving Commitments and Lenders
holding Amendment No. 7 Extended Revolving Commitments.”

2.7 Section 2.04 of the Credit Agreement is hereby amended to add the following
clause (g) at the end of such Section 2.04:

“(g) Provisions Related to Extended Revolving Commitments. If the maturity date
in respect of any tranche of Revolving Commitments occurs while any Swingline
Loans are then outstanding, then (i) if one or more other tranches of Revolving
Commitments in respect of which the maturity date shall not have occurred are
then in effect, such Swingline Loans shall automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.04(c)) under (and ratably participated in
by Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
and (ii) to the extent not reallocated pursuant to immediately preceding clause
(i), the Borrower shall promptly (and in any event within one Business Day)
prepay such Swingline Loan. If, for any reason, such prepayment by Borrower is
not made or the reallocation does not occur, the Revolving Lenders under the
maturing tranche shall continue to be responsible for their participating
interests in such Swingline Loans. Except to the extent of reallocations of
participations pursuant to clause (i) of the second preceding sentence, the
occurrence of a maturity date with respect to a given tranche of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders in any Swingline Loans issued before
such maturity date. Commencing with the maturity date of any tranche of
Revolving Commitments, the sublimit for Swingline Loans shall be agreed with the
Lenders under the extended tranches.”

 

4



--------------------------------------------------------------------------------

2.8 Section 2.05(d) of the Credit Agreement is hereby amended to add the
following sentence immediately after the last sentence thereunder:

“For the avoidance of doubt, Letters of Credit shall be participated on a
ratable basis by Lenders holding Initial Revolving Commitments and Lenders
holding Amendment No. 7 Extended Revolving Commitments.”

2.9 Section 2.08(b) of the Credit Agreement is hereby amended to add the
following sentence immediately after the last sentence thereunder:

“For the avoidance of doubt, the Borrower may not terminate or permanently
reduce the Amendment No. 7 Extended Revolving Commitments without also
terminating or permanently reducing any then outstanding Initial Revolving
Commitments on a pro rata (or greater) basis.”

2.10 Section 2.11(a) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.11(a): “For the avoidance of doubt, prior
to the Revolving Maturity Date for the Initial Revolving Commitments, all
prepayments under this Section 2.11(a) (other than prepayments of Revolving
Loans in connection with a termination of the Initial Revolving Commitments and
the Amendment No. 7 Extended Revolving Commitments) of any Revolving Loans shall
be made on a ratable basis among the Initial Revolving Loans and the Amendment
No. 7 Extended Revolving Loans.”

2.11 Section 2.11(b) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.11(b): “For the avoidance of doubt, prior
to the Revolving Maturity Date for the Initial Revolving Commitments, all
prepayments pursuant to this Section 2.11(b) (other than prepayments of
Revolving Loans in connection with a termination of the Initial Revolving
Commitments and the Amendment No. 7 Extended Revolving Commitments) of any
Revolving Loans shall be made on a ratable basis among the Initial Revolving
Loans and the Amendment No. 7 Extended Revolving Loans.”

2.12 Section 2.12(a) of the Credit Agreement is hereby amended by adding the
following to the end of such Section 2.12(a): “For the avoidance of doubt, prior
to the Revolving Maturity Date for the Initial Revolving Commitments, all
payments of such commitment fees shall be made on a ratable basis among the
Lenders holding the Initial Revolving Loans and the Commitments and the
Amendment No. 7 Extended Revolving Loans.”

2.13 Section 2.13 of the Credit Agreement is hereby amended by adding a new
clause (f) to the end of such Section 2.13: “For the avoidance of doubt, prior
to the Revolving Maturity Date for the Initial Revolving Commitments, all
payments of interest shall be made on a ratable basis among the Lenders holding
the Initial Revolving Commitments and the Amendment No. 7 Extended Revolving
Commitments.”

2.14 Section 6.12 of the Credit Agreement is amended and restated in its
entirety to read as follows:

“Except with the consent of the Required Revolving Lenders, Holdco will not
permit the Total Leverage Ratio (calculated as of the last day of the most
recent

 

5



--------------------------------------------------------------------------------

fiscal quarter of Holdco for which financial statements were required to have
been furnished to the Administrative Agent pursuant to Section 5.01) for any
fiscal quarter of Holdco during which any Revolving Loans, Swing Line Loans
and/or Letters of Credit (excluding, in the case of Letters of Credit, (i)
undrawn Letters of Credit in an aggregate amount up to $15,000,000 and (ii)
Letters of Credit which have been Cash Collateralized or otherwise back-stopped
on terms reasonably satisfactory to the applicable Issuing Bank) are issued
and/or outstanding, to exceed the ratio set forth below opposite the period
during which such last day occurs:

 

Date of Fiscal Quarter End

   Ratio

Amendment No. 7 Effective Date – October 30, 2017

   9.50 to 1.00

October 31, 2017 - July 30, 2018

   9.00 to 1.00

July 31, 2018 and thereafter

   8.50 to 1.00

Section 3. Other Amendments to Credit Agreement. Effective as of the Other
Amendments Effective Date (as defined in Section 6 hereof), the Credit Agreement
is hereby amended as follows:

3.1 Section 1.01 of the Credit Agreement is amended to add the following new
defined terms in the appropriate alphabetical order:

“Amendment No. 7 Extension Period” means the period commencing on the Other
Amendments Effective Date, and ending as of such date as (i) the aggregate
Amendment No. 7 Extended Revolving Commitments are decreased/reduced to zero or
are otherwise terminated, (ii) the outstanding principal amount of Amendment No.
7 Extended Revolving Loans is zero, and (iii) all Letters of Credit have been
cancelled, Cash Collateralized or otherwise backstopped on terms reasonably
satisfactory to the applicable Issuing Bank (including by “grandfathering” on
terms reasonably acceptable to the Issuing Bank of the applicable Letters of
Credit into a future credit facility).

“Amendment No. 7 Extended Revolving Commitment Provisions” means with respect to
each of the provisions in the Credit Agreement amended pursuant to Section 3.2,
3.5, 3.6 or 3.7 of Amendment No. 7, such terms, conditions or restrictions
effected pursuant to such Section 3.2, 3.5, 3.6 or 3.7, as applicable, that are
in addition to terms, conditions and restrictions of such provisions that were
in effect under the Loan Documents immediately prior to the Amendment No. 7
Effective Date and which need the consent of the Amendment No. 7 Required
Revolving Lenders to waive; provided that for the avoidance of doubt, no term,
condition or restriction of any such provision that was in effect immediately
prior to the Amendment No. 7 Effective Date shall constitute an Amendment No. 7
Extended Revolving Commitment Provision.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

6



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Holdco Notes” means the 7.125%/7.875% Senior Contingent Cash Pay Notes due
2021, issued by Infor Software Parent, LLC and Infor Software, Inc. on April 8,
2014 in the aggregate principal amount outstanding on the Amendment No. 7
Effective Date (as such principal amount may be increased pursuant to payments
of pay-in-kind interest thereon at a rate no greater than the rate in effect for
such pay-in-kind interest on the Amendment No. 7 Effective Date).

“Other Amendments Effective Date” has the meaning assigned to such term in
Amendment No. 7.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

3.2 Clause (g) of proviso in the definition of “Additional Term Notes” appearing
in Section 1.01 of the Credit Agreement is hereby amended to add the following
after the end of such clause: “(provided that, solely during the Amendment No. 7
Extension Period, Additional Term Notes may be issued or incurred only if the
Amendment No. 7 Required Revolving Lenders have consented thereto in writing,
provided however, no such Amendment No. 7 Required Revolving Lender consent
shall be required if such First Lien Leverage Ratio (as calculated in conformity
with the immediately preceding parenthetical phrase) on a Pro Forma Basis is not
greater than 3.50:1.00 as of such Applicable Date of Determination)”.

 

7



--------------------------------------------------------------------------------

3.3 The definition of “Defaulting Lender” appearing in Section 1.01 of the
Credit Agreement is hereby amended to (a) delete the “or” immediately before
clause (d)(ii) and (b) add the following immediately prior to the proviso
appearing therein:

“, or (iii), solely during the Amendment No. 7 Extension Period, in the case of
an Amendment No. 7 Consenting Revolving Lender, become the subject of a Bail-In
Action”.

3.4 The definition of “LC Sublimit” appearing in Section 1.01 of the Credit
Agreement is hereby amended to delete the dollar amount “100,000,000” appearing
therein and replace such dollar amount with “60,000,000”.

3.5 Section 2.20(a)(ii) of the Credit Agreement is hereby amended to (a) replace
the words “4.25:1.00 as of the Applicable Date of Determination” with the
following: “4.25:1.00 as of the Applicable Date of Determination (provided that,
solely during the Amendment No. 7 Extension Period, the Amendment No. 7 Required
Revolving Lenders have consented to the incurrence of such Incremental Facility
in writing, provided, however, no such Amendment No. 7 Required Revolving
Lenders consent shall be required if such First Lien Leverage Ratio (without
giving effect to any proceeds of the Incremental Facility for purposes of
calculating the First Lien Leverage Ratio and assuming the amount of such
Incremental Revolving Facility (if any) is fully drawn) computed on a Pro Forma
Basis is not greater than 3.50:1.00 as of the Applicable Date of Determination)”
and (b) add the following after the end of clause (II) thereunder:

“provided that, notwithstanding anything contained herein, solely during the
Amendment No. 7 Extension Period, the Borrower shall not be permitted to incur
Unrestricted Incremental First-Lien Indebtedness, unless the Amendment No. 7
Required Revolving Lenders otherwise consent in writing”.

3.6 Section 6.01(xxx) of the Credit Agreement is hereby amended to add the
following immediately after the words “Unrestricted Additional Term Notes”:

“(provided, solely during the Amendment No. 7 Extension Period, the Amendment
No. 7 Required Revolving Lenders consent in writing to allow the incurrence
thereof)”.

3.7 Section 6.08(a)(xx) of the Credit Agreement is hereby amended to add the
following immediately after the end of the proviso thereunder:

“; provided, further that, solely during the Amendment No. 7 Extension Period,
Holdco and the Restricted Subsidiaries may make any Restricted Payments funded
with amounts pursuant to clause (a) or (b) of the definition of Available Amount
otherwise in accordance with this Section 6.08(a)(xx) (including without
limitation subject to the immediately preceding proviso) only with the consent
of the Amendment No. 7 Required Revolving Lenders, provided, however, that,
Holdco and the Restricted Subsidiaries may make any Restricted Payments using
the amounts pursuant to clause (a) or (b) of the definition of Available Amount
without such Amendment No. 7 Required Revolving Lender consent for (i)
Restricted Payments made to allow any Parent Entity (or, after an IPO, the
Public Company), Holdco, or any Restricted Subsidiary to purchase Holdco’s, such
Parent Entity’s (or, after an IPO, the Public Company’s) preferred stock, common
stock, restricted stock or common stock options (or limited partnership units or
other similar forms of Equity Interests) from current and/or former employees in
an aggregate amount not to exceed, for all Restricted Payments made pursuant to
this

 

8



--------------------------------------------------------------------------------

clause (i), $30,000,000 per fiscal year and (ii) Restricted Payments in an
aggregate principal amount not to exceed the then accrued and unpaid cash
interest (but not default interest) payable (but not in excess of the amount of
cash interest that could have accrued at the rate of cash interest in effect on
the Amendment No. 7 Effective Date) on the Holdco Notes so long as such
Restricted Payment is applied to service such accrued and unpaid cash interest
payable under the Holdco Notes (it being understood and agreed that, in any
event, no such consent of the Amendment No. 7 Required Revolving Lenders shall
be required to make Restricted Payments under this Section 6.08(a)(xx) pursuant
to any clause other than clause (a) or (b) of the definition of Available
Amount).”

3.8 Section 7.01(d) of the Credit Agreement is amended to (a) add “and
the Amendment No. 7 Extended Revolving Commitment Provisions” immediately
following the first time the reference to “Section 6.12” appears in such Section
7.01(d), (b) delete the “or” immediately before clause (ii) and replace it with
a comma and (c) add the following clause (iii) immediately after the end of
clause (ii) thereunder:

“(iii) any Amendment No. 7 Extended Revolving Commitment Provision; provided
that an Event of Default under such Amendment No. 7 Extended Revolving
Commitment Provision shall not constitute an Event of Default for purposes of
any Term Loan, any Initial Revolving Commitments or any Initial Revolving Loans
unless and until the Amendment No. 7 Required Revolving Lenders have, after
giving the Borrower ten days’ prior written notice of their intention to do so
(provided that such notice shall not be required if, at the time of such default
of such Amendment No. 7 Extended Revolving Commitment Provision, an Event of
Default shall exist and be continuing under Section 7.01 (other than under
Section 7.01(d)(ii) or (iii)), terminated the Amendment No. 7 Extended Revolving
Commitments and declared all outstanding Amendment No. 7 Revolving Exposures to
be immediately due and payable in accordance with this Agreement and such
declaration has not been rescinded (the “Amendment No. 7 Standstill Period”);
provided further that, for the avoidance of doubt, whether or not the the
Amendment No. 7 Required Revolving Lenders have delivered such notice, such
default shall still constitute an Event of Default with respect to Amendment
No. 7 Extended Revolving Commitments, Amendment No. 7 Extended Revolving Loans
and Amendment No. 7 Consenting Revolving Lenders (including without limitation
for the purposes of Section 4.02 )”.

3.9 The last paragraph of Section 7.01 of the Credit Agreement is amended by
changing the parenthetical after “with the consent of the Required Lenders may,
and at the request of the Required Lenders shall” to (a) add “, Revolving Loans”
immediately following the where the words “Revolving Commitments,” appear in
such parenthetical, (b) add “(x)” immediately before “if an Event of Default
under Section 7.01(d)(ii)” appearing therein and (c) add the following
immediately before the end of the parenthetical:

“and (y) if an Event of Default under Section 7.01(d)(iii) occurs and is
continuing and prior to the expiration of the Amendment No. 7 Standstill Period,
with the consent of the Amendment No. 7 Required Revolving Lenders may, and at
the request of the Amendment No. 7 Required Revolving Lenders shall, and in such
case only with respect to the Amendment No. 7 Extended Revolving Commitments,
Amendment No. 7 Extended Revolving Loans, Swing Line Loans, and any Letters of
Credit”.

 

9



--------------------------------------------------------------------------------

3.10 The last paragraph of Section 7.01 of the Credit Agreement is amended by
changing the parenthetical after “take either or both of the following actions,
at the same or different times” to (a) add “(x)” immediately after the words
“paragraph (d) of this Section 7.01” and (b) add the following immediately
before the end of the parenthetical:

“and (y) in respect of a failure to observe or perform any Amendment No. 7
Extended Revolving Commitment Provision, the following actions may not be taken
until at least ten days after the Borrower’s receipt of written notice from the
Amendment No. 7 Required Revolving Lenders of their intention to take such
actions or at any time after the end of the Amendment No. 7 Extension Period
(provided that such notice shall not be required if, at the time of such failure
to so observe or perform any Amendment No. 7 Extended Revolving Commitment
Provision, an Event of Default shall exist and be continuing under Section 7.01
(other than under Section 7.01(d)(ii) or (iii))”.

3.11 Section 9.02(g) of the Credit Agreement is amended to (a) add “(i)”
immediately after clause “(z)” thereunder” and (b) add the following immediately
before the end of the parenthetical:

“and (ii) only the consent of the Amendment No. 7 Required Revolving Lenders
shall be necessary to amend or waive the terms and provisions of the Amendment
No. 7 Extended Revolving Commitment Provisions and Section 7.01(d)(iii) (and
related definitions as used in such Amendment No. 7 Extended Revolving
Commitment Provisions and such Section 7.01(d)(iii), but not as used in other
Sections of this Agreement)”.

3.12 Section 9.04(b)(i) of the Credit Agreement is amended and restated in its
entirety to read as follows:

“(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of (A) the Borrower,
provided that (I) no consent of the Borrower shall be required for an assignment
of all or any portion of a Term Loan or Term Commitment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Sections 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is
continuing, for an assignment of a Loan or Commitment to any assignee and (II)
during the 120 day period following the Closing Date, the Borrower shall be
deemed to have consented to an assignment to any Lender if such Lender was
previously identified in the initial allocations of the Loans provided by the
Administrative Agent to the Borrower and reviewed and approved by the Borrower
in writing on or prior to the Closing Date, (B) the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Loan or Commitment to a Lender, an
Affiliate of a Lender, any Affiliated Lender or an Approved Fund or pursuant to
Section 2.11(i) and (C) in the case of any assignment of a Revolving Commitment,
the Swingline Lender and the Issuing Bank, provided that no consent of such
Swingline Lender or Issuing Bank shall be required for any assignment of a Term
Loan or any assignment to any then existing Revolving Lender.”

 

10



--------------------------------------------------------------------------------

3.13 Article IX of the Credit Agreement is amended to add a new Sections 9.19
and 9.20 thereto which reads as follows:

“Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Solely during the Amendment No. 7 Extension Period and solely with respect to
the Amendment No. 7 Extended Consenting Lenders, the Administrative Agent, the
Borrower and Holdings, to the extent an EEA Financial Institution is a party to
this Agreement as an Amendment No. 7 Extended Consenting Lender or
Administrative Agent and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any
Amendment No. 7 Extended Consenting Lender, the Administrative Agent, the
Borrower or Holdings, the Borrower, Holdings, the Administrative Agent and each
Amendment No. 7 Consenting Revolving Lender acknowledges that any liability of
any Revolving Lender, Issuing Bank or Swingline Lender that is an Amendment No.
7 Extended Consenting Lender and an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Revolving Lender, Issuing Bank or Swingline Lender that is an Amendment
No. 7 Extended Consenting Lender and an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.20 Termination of Amendment No. 7 Extended Revolving Commitment
Provisions. Immediately upon the end of the of the Amendment No. 7 Extension
Period, each of the Amendment No. 7 Extended Revolving Commitment Provisions, as
well as Section 9.19 and clause (d)(iii) of the definition of Defaulting Lender,
shall, automatically and without further action

 

11



--------------------------------------------------------------------------------

from any Person, terminate and cease to be in force or effect and shall be
deemed no longer to exist for all purposes under the Credit Agreement and the
other Loan Documents.”

Section 4. Representations. Each Loan Party hereby represents and warrants that
on the Amendment No. 7 Effective Date and after giving effect to the 2016
Revolver Commitment Reduction/Extension Amendments:

4.1 This Amendment No. 7 (and the transactions contemplated hereby to occur on
the Amendment No. 7 Effective Date or the Other Amendments Effective Date, as
applicable) has been duly authorized by all necessary corporate or other
organizational action by each of the Loan Parties and constitutes, and each
other Loan Document to which any Loan Party is a party has been duly authorized
by all necessary corporate or other organizational action by such Loan Party,
and each Loan Document constitutes, or when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of Holdco, the
Borrower or such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

4.2 The execution, delivery and performance by the Loan Parties of the Loan
Documents to which such Loan Parties are a party (a) do not require any material
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, in each case as of the Amendment No. 7 Effective Date,
(ii) filings necessary to perfect Liens created under the Loan Documents, and
(iii) those consents, approvals, negotiations, filings or other actions, the
failure of which to obtain or make would not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate any Organizational Document of
Holdco, the Borrower or any other Loan Party, (c) will not violate any
Requirement of Law applicable to Holdco or any Restricted Subsidiary, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon Holdco or any Restricted Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment to be made by
Holdco or any Restricted Subsidiary or give rise to a right of, or result in,
termination, cancelation or acceleration of any obligation thereunder, in each
case as of the Amendment No. 7 Effective Date, and (e) will not result in the
creation or imposition of any Lien on any asset of Holdco or any Restricted
Subsidiary, except Liens created under the Loan Documents and Liens permitted
under Section 6.02 of the Credit Agreement, except in the cases of clauses (a),
(c) and (d) above where such violations, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

Section 5. Effectiveness of 2016 Revolver Commitment Reduction/Extension
Amendments. The 2016 Revolver Commitment Reduction/Extension Amendments set
forth in Section 2 of this Amendment No. 7 shall become effective as of the
first date (such date being referred to as the “Amendment No. 7 Effective Date”)
when each of the following conditions shall have been satisfied (or waived) in
accordance with the terms therein (it being understood that for the avoidance of
doubt the Amendment No. 7 Effective Date shall have occurred on August 15,
2016):

(a) This Amendment No. 7 shall have been executed and delivered by Holdco, the
Borrower, the Subsidiary Loan Parties, the Administrative Agent, the Collateral
Agent, each Amendment No. 7 Consenting Revolving Lender, the Issuing Bank and
the Swingline Lender;

 

12



--------------------------------------------------------------------------------

(b) The Administrative Agent (or its counsel) shall have received Note(s)
executed by the Borrower for each Revolving Lender that requests such Note(s) at
least one Business Day prior to the Amendment No. 7 Effective Date.

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated the Amendment No. 7 Effective
Date) of Kirkland & Ellis LLP, counsel for the Loan Parties, in form and
substance reasonably acceptable to the Administrative Agent. Each of Borrower
and Holdco hereby requests such counsel to deliver such opinion.

(d) The Administrative Agent shall have received: (i) a copy of each
Organizational Document of the Borrower and Holdco, certified as of a recent
date by the appropriate governmental official; (ii) signature and incumbency
certificates of the officers of each Loan Party executing this Amendment No. 7;
(iii) resolutions of the board of directors or similar governing body of each
Loan Party approving and authorizing the execution, delivery and performance of
this Amendment No. 7 and the other documents to which such Loan Party is a party
as of the Amendment No. 7 Effective Date, certified as of the Amendment No. 7
Effective Date by such Loan Party as being in full force and effect without
modification or amendment; and (iv) a good standing certificate (to the extent
such concept is known in the relevant jurisdiction) from the applicable
Governmental Authority of Holdco’s and the Borrower’s respective jurisdiction of
incorporation, organization or formation dated a recent date prior to the
Amendment No. 7 Effective Date.

(e) The Administrative Agent shall have received a certificate, dated the
Amendment No. 7 Effective Date and signed by a Responsible Officer or the
President or Vice President of Holdco, confirming compliance with the conditions
set forth in paragraphs (g) and (h) of this Section 5.

(f) The Administrative Agent shall have received from the Borrower, to the
extent invoiced at least one Business Day prior to the Amendment No. 7 Effective
Date, reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Borrower under any Loan Document.

(g) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects, in each case at
the time of and immediately after giving effect to this Amendment No. 7 (other
than with respect to any representation and warranty that expressly relates to
an earlier date, in which case such representation and warranty shall be true
and correct in all material respects, as the case may be, as of such earlier
date).

(h) At the time of and immediately after giving effect to this Amendment No. 7,
no Default shall have occurred and be continuing.

(i) The Administrative Agent shall have received, for the account of each
Amendment No. 7 Consenting Revolving Lender, upfront fees in an amount equal to
0.50% of such respective Revolving Lender’s commitment to provide Extended
Revolving Commitments pursuant to this Amendment No. 7.

(j) The Borrower shall have notified the Administrative Agent of its election to
reduce the aggregate Revolving Commitments by $30,000,000 on the Amendment No. 7
Effective Date, one Business Day prior to Amendment No. 7 Effective Date, in
accordance with Section 2.08(c) of the Credit Agreement.

(k) If after giving effect to the reduction of the aggregate Revolving
Commitments to $120,000,000, the aggregate Revolving Exposures would have
exceeded the aggregate Revolving Commitments, the Borrower shall have prepaid
Revolving Borrowings or Swingline Borrowings (or, if no such Borrowings are
outstanding, deposit Cash Collateral in an account with the Administrative Agent
pursuant to Section 2.23) in an aggregate amount equal to such excess.

 

13



--------------------------------------------------------------------------------

Section 6. Effectiveness of Other Amendments.

The Other Amendments set forth in Section 3 of this Amendment No. 7 shall become
effective on the Revolving Maturity Date for the Initial Revolving Loans (such
date, the “Other Amendments Effective Date”).

Section 7. Reference to and Effect on the Loan Documents.

(a) As of the Amendment No. 7 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended to reflect the amendments set forth in Section 2 hereof. As of the
Other Amendments Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
to reflect the amendments set forth in Section 3 hereof. Each of the table of
contents and lists of Exhibits to the Credit Agreement shall be deemed to be
amended to reflect the amendments set forth in Section 2 hereof as of the
Amendment No. 7 Effective Date and the amendments set forth in Section 3 hereof
as of the Other Amendments Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment No. 7 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, Holdco, the Borrower, the Administrative Agent, the
Collateral Agent or the Issuing Bank under any of the Loan Documents, nor
constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.

(d) On and after the Amendment No. 7 Effective Date, this Amendment shall
constitute an Extension Amendment and a Loan Document. Revolving Commitments of
each Amendment No. 7 Consenting Revolving Lender shall constitute “Extended
Revolving Commitments”. Revolving Loans of each Amendment No. 7 Consenting
Revolving Lender shall constitute “Extended Revolving Loans”. Each Amendment
No. 7 Consenting Revolving Lender shall constitute an “Extending Revolving Loan
Lender” for purposes of the Credit Agreement and shall be a “Lender” for
purposes of the Loan Documents.

Section 8. Acknowledgement and Reaffirmation of Guarantors. The Guarantors
acknowledge and consent to all terms and conditions of this Amendment No. 7 and
agree that this

 

14



--------------------------------------------------------------------------------

Amendment No. 7 and all documents executed in connection herewith do not operate
to reduce or discharge the Guarantors’ obligations under the Loan Documents,
except as explicitly provided for herein. Each Guarantor hereby ratifies and
confirms its obligations under the Loan Documents, including the Collateral
Agreement and Guaranties and including, without limitation, its guarantee of the
Obligations and its grant of the security interest in the Collateral (as defined
in any applicable Security Documents) to secure the Obligations (including any
Obligations resulting from the Amendment No. 7 Extended Revolving Commitments
and Amendment No. 7 Extended Revolving Loans

Section 9. Counterparts; Integration. This Amendment No. 7 may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment No. 7 and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by any Loan
Party, the Administrative Agent, the Collateral Agent, the Issuing Bank nor any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents. Delivery of an executed counterpart of
a signature page of this Amendment No. 7 by telecopy or electronic transmission
(including Adobe pdf file) shall be effective as delivery of an original
executed counterpart of this Amendment No. 7.

Section 10. Governing Law.

(a) This Amendment No. 7 shall be construed in accordance with and governed by
the law of the State of New York, without regard to conflict of laws principles
thereof to the extent such principles would cause the application of the law of
another state.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against Holdco, the Borrower or their
respective properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section 10. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Amendment No. 7 irrevocably consents to service of
process in the manner provided for notices in Section 9.01 to the Credit
Agreement. Nothing in any Loan Document will affect the right of any party to
this Amendment No. 7 to serve process in any other manner permitted by law.

 

15



--------------------------------------------------------------------------------

Section 11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT NO. 7 BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 12. Headings. Section headings and used herein are for convenience of
reference only, are not part of this Amendment No. 7 and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment
No. 7.

Section 13. USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of
Holdco and the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdco and the Borrower in
accordance with the Act.

Section 14. Loss of FATCA Grandfathering. Solely for purposes of FATCA, from and
after the Amendment No. 7 Effective Date, Holdco, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize Holdco, the
Borrower and Administrative Agent to treat), the Credit Agreement and any Loans
made thereunder (including any Loans already outstanding) as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment No. 7 to Credit Agreement has been executed
by the parties hereto as of the date first written above.

 

INFOR, INC., as Holdco By:  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Title:   President INFOR (US), INC., as the
Borrower By:  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Title:   President INFOR PUBLIC SECTOR, INC.,
SENECA ACQUISITION SUBSIDIARY INC., INFOR (GA), INC., and INFINIUM SOFTWARE,
INC., as Subsidiary Loan Parties By:  

/s/ Gregory M. Giangiordano

Name:   Gregory M. Giangiordano Title:   President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent and Collateral Agent By:  

/s/ David Strickert

Name:   David Strickert Title:   Managing Director

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Issuing Bank, Swingline Lender and a Revolving
Lender By:  

/s/ David Strickert

Name:   David Strickert Title:   Managing Director

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank N.A, as a Revolving Lender By:  

/s/ John G. Kowalczuk

Name:   John G. Kowalczuk Title:   Executive Director If a second signature is
necessary: By:  

 

Name:   Title:  

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Revolving Lender By:  

/s/ Christopher Aitkin

Name:   Christopher Aitkin Title:   Assistant Vice President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. as a Revolving Lender By:  

/s/ Michael King

Name:   Michael King Title:   Vice President

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch as a Revolving Lender By:  

/s/ Benjamin Souh

Name:   Benjamin Souh Title:   Vice President If a second signature is
necessary: By:  

/s/ Marcus M. Tarkington

Name:   Marcus M. Tarkington Title:   Director

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Revolving Lender By:  

/s/ Sheldon Pinto

Name:   Sheldon Pinto Title:   Authorized Signatory

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. as a Revolving Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to

Amendment No. 7 to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

[SEE ATTACHED]



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

CREDIT AGREEMENT

COMMITMENTS

Revolving Commitment

 

Lender

   Commitment  

Bank of America, N.A.

   $ 36,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 17,333,333.33   

JPMorgan Chase Bank, N.A.

   $ 17,333,333.33   

Barclays Bank PLC

   $ 16,000,000.00   

Morgan Stanley Senior Funding, Inc.

   $ 10,797,333.34   

Deutsche Bank AG New York Branch

   $ 8,000,000.00   

Royal Bank of Canada

   $ 8,000,000.00   

Morgan Stanley Bank, N.A.

   $ 6,536,000.00      

 

 

 

Total

   $ 120,000,000.00      

 

 

 

Swingline Commitment

 

Lender

   Commitment  

Bank of America, N.A.

   $ 40,000,000      

 

 

 

Total

   $ 40,000,000      

 

 

 